                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 CHRISTINE O'KEEFE,                    )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00165-DSC
                                       )
                 vs.                   )
                                       )
 ANDREW SAUL,                          )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 13, 2020 Memorandum and Order.

                                               January 13, 2020
